Jordan, Justice.
This is an appeal from an order finding appellee in wilful contempt of court for failure to comply with certain provisions of a separation agreement which was incorporated into the parties’ divorce decree, and not in contempt as to certain other provisions.
1. The trial court did not err in finding as fact that, *512for the purposes of application of the "escalator clause” relating to alimony payments, the income of the appellee is to be determined according to his adjusted gross income as reported on his federal income tax returns.
Submitted January 14, 1977 —
Decided March 9, 1977.
E. J. Clower, for appellant.
Harold N. Wollstein, for appellee.
2. The second issue is whether the trial court erred in finding that appellee was in compliance with a provision of the agreement which provides that appellee "shall set up a $75,000.00 Trust and Insurance Fund, made payable to the [appellant], upon his death, and it is agreed that the cash accumulation and cash value in said Trust and Insurance Program shall be vested in [appellant], the purpose of said fund being to assure in the event of his death, the carrying out of the provisions of this agreement.”
The trial court construed the above provision of the agreement "as requiring [appellee] to maintain a sufficient trust and insurance program to meet his obligations to [appellant] in case of his death before these obligations are met.”
Appellant has remarried and it appears that the only obligations which remain under the agreement are in connection with the payment of the mortgages and taxes on the home. The trial court found, as a fact, that appellee is presently maintaining life insurance with a face value of approximately $80,000 payable to his estate, in trust for appellant. The trial court also found that despite the fact that the appellee had borrowed heavily against the policies, that the insurance was sufficient to meet the obligations of the agreement. We have reviewed the record and we find no error.

Judgment affirmed.


All the Justices concur.